Title: Elizabeth Cranch to Abigail Adams, 9 October 1785
From: Cranch, Elizabeth,Norton, Elizabeth Cranch
To: Adams, Abigail


     
      My dear Aunt
      Haverhill October 9th. 1785
     
     You will percieve by the date of this that I am at H——: last thursday I arrived here. My Visit is to Miss White. She has spent the Summer in Boston, and has been attempting to learn Musick, like myself. She has brought her instrument to H—— and sent me an invitation to come and pass a few months with her, and learn of her Master, who is a Man acquaintd with Musick, but not with much beside. He is poor, and thinks our employing him a favour. He is not so perfect a Master as Mr. Selby, but is so much more reasonable in his demands, that, we rather chose to make trial, for a little time.
     Uncle and Aunt Shaw, are gone upon their Annual Visit, to Braintree &c &c. A young Man, belonging to Mr. Whites family, who was brought up in it, and is a very worthy member of it, will hand you this. His name is James Wilson. He came from England, a child. His father upon his return thither was unfortunately drowned. He has some relations there. In consequence of the death of one of them, who has left him a Legacy, he now makes this voyage, in a Ship belonging to Mr. William White of Boston. He sails in the course of this week. He is publishd to a worthy young Woman of this town, and will return in the Spring. Mr. White desired me to write by him. You will find a number of Letters from me in the same Ship, wrote a month since, so that I can not say much at this time. We form a sweet agreable society here. Mr. Thaxter and My Cousin John, make to me a pleasing part of it, tho, I rather say this by anticipation, than from real enjoyment. Cousin J A, has been in town a fortnight, and has not yet made one Visit in it. I have been to see him. His Trunks did not arrive till yesterday, from Boston, and he was rather in a Dishabille for want of them. He will be very studious I doubt not. I wonder if his heart is invulnerable to the charms of the fair and beautiful, my dear Aunt? Not that I think it has yet recieved any impressions, but living in the house with a charming Girl,sprightly witty and handsome, might have some effect upon one less firm, than my Cousin. Will you insure him? I think you would. But tis rather a dangerous situation I believe. He tells me his heart is wonderfully Suceptible, that he falls in Love one moment and is over the next. If so, I’ll venture him—but I do not know him yet.
     
     The matter is actually settled between Mr. Thaxter and Miss Duncan, at present, untill his bussiness is better, he will not be married. She is a fine Girl, and I believe he will never repent of his choice.
     Our good Aunt Tufts has relapsed again into her late disagreable complaints, and we fear that she will not, cannot, struggle thro’ them. I am sure that you will feel, with us, the breach such a loss would make in our connexions. But a change for her I doubt not would be happy.
     Charles, Billy and Lucy, are coming to see us in the course of the vacation which begins next week. If Cousin Nabby was here she would compleat the company. All your Children and Mama’s excepting her, will be here together. O how happy should we feel with that addition! I long to have more Letters from you, my dear Aunt. I am never satisfied, as soon as one Pacquett is read I am impatient for another. Continue to gratify me Madam by your kindness and attention in sending me those charming discriptions which from your Pen, have power to please almost equally, with the sight of them. You have another House, Gardens &c. to make me acquainted with, and I have an unbounded curiosity, to gratify.
     Cousin Tommy is well and does well. I sent to know of them if they would not write by this opportunity, but they have already written. I thought, the later the Letters were the better, upon some accounts.
     Please to remember most respectfully, & affectionately to my Uncle & Cousin, & accept this triffling scrawl, only as a proof of the most dutiful affection of your ever obligd & grateful
     
      E Cranch
     
    